 In the Matter of J. H. ALLISON &I COMPANYandAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL No.402, OF THE AMERICAN FEDERATION OF LABORCase No. 10-C-1725.-Decided August 26,1914Mr. Thomas T. Purdon,for the Board.Mr. Jack Chambliss,of Chattanooga, Tenn., for the Respondent.Mr. A. C. Allen,of Madison, Tenn., for the Union.Mrs. Catherine W. Goldman,of counsel to the Board.,DECISIONANDORDEROn February 8, 1946, Trial Examiner Rein issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair- labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the exceptions, additions, and modificationshereinafter set forth.We agree with the Trial Examiner that the respondent has violatedSection 8 (5) of the Act.The facts of this case, discussed more fully in the intermediateReport, reveal that the respondent has dealt with the Union as thebargaining representative of its employees for approximately 5 yearsand has executed exclusive bargaining contracts with the Union.From time to time during this period, the respondent has granted upona unilateral basis individual wage increases, which it characterizes as"merit" increases.At the time of the events complained of herein,the parties were operating under a contract dated January 7, 1945,which was to remain in effect for 1 year and which covered the subjects-70 N. L. It. B., No. 35.377 3,78DECISIONSOF NATIONALLABOR RELATIONS BOARDcustomarily provided for in bargaining contracts.With respect, towages,-the contract set forth a scale of minimum wage-rates; it did'not mention the subject of merit wage increases.A few months afterthe execution of this contract, the respondent, in accordance with itspast practice, granted approximately 31 merit increases.Upon learn-ing of the grants, the Union's representative on May 2, 1945, re-quested the respondent to furnish the Union with a list of the employeeswho had received the increases and the amounts granted in order thatthe Union might negotiate concerning the matter.The respondentrefused the Union's request on- the ground that merit wage increasesare not the proper subject of collective bargaining, but are an exclu-sively managerial function, and that the Union could obtain the de-sired information from its members.On several occasions thereafterthe Union repeated its request that the respondent furnish it informa-tion concerning the merit increases which had been granted, and therespondent remained adamant in'its refusal to do so.During nego-tiations for a contract for the succeeding year, 1946, the Union re-quested the respondent to include in the contract a clause concerningthe Union's rights with respect to merit increases and other changesin wages.The respondent, presumably adhering to its previouslyannounced position that merit increases are not a bargainable issue,refused the Union's request.The Union then dropped its request,stating that the matter would probably be settled in the proceedings,which it had instituted before the Board.Upon these facts, we agree with the Trial Examiner that the -re-spondent has not fulfilled its obligation to bargain collectively withthe Union.We find no merit in the respondent's contention that meritincreases are a prerogative of management.Like the Trial Examiner,we are of the opinion that merit increases are an integral part of thewage structure, and as such, constitute a proper subject for collective-bargaining.In concluding that the respondent has violated its dutyunder Section 8 (5), however, we find it necessary to determine whetherthe respondent was under an obligation to bargain concerning meritincreases during the term of the 1945 contract which the Union hadentered into without provision therein for merit increases in the wagestructure, although the practice of granting merit increases upon aunilateral basis had existed for a number of years.We base ourfinding of a refusal to bargain upon' the respondent's failure duringthe formulation of the, 1946 contract to negotiate concerning meritwage increases, a proper subject of collective bargaining, and uponthe respondent's continuing refusal to furnish to the Union informa-tion concerning merit wage increases which had been granted, in-''formation necessary to the Union in order for it adequately to representthe employees on the subject of merit increases. J.H. ALLISON & COMPANYTHE REMEDY379Since it has been found that the respondent has engaged in unfairlabor practices, we shall order the respondent to cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that the respondent has refused to bargaincollectively with the Union concerning merit wage increases.Ac-cordingly, we shall order the respondent, upon request, to bargaincollectively with respect to merit increases and to furnish the-Union-full information in this regard.Because the respondent has rigidlymaintained that such increases are not the subject of collective bar-gaining, but are a matter upon which it is free to act unilaterally, wealso find it necessary, in order to effectuate the policies of the Act, torequire the respondent to refrain in the future,from granting meritwage increases without prior consultation with the Union.Because of the limited scope of the respondent's refusal to bargainand because of the absence of any evidence that danger of other unfairlabor practices is to be anticipated from the respondent's conduct in.the past, we shall not order the respondent to cease and desist fromthe commission of any other unfair labor practices.ORDERUpon the entire record in the case, and pursuant to Section 10 (c).of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, J. H. Allison & Company,Chattanooga, Tennessee, and its officers, agents, successors, and assignsshall :1.Cease and desist from refusing to bargain collectively with respectto merit wage increases with Amalgamated Meat-Cutters and ButcherWorkmen of North America, Local No. 402, affiliated with the Ameri-can Federation of Labor, as the exclusive representative of all pro-duction workers, including truck drivers and drivers' helpers employedat the respondent's plant at Chattanooga, Tennessee, exclusive ofclerical employees, salesmen, guards, and supervisory employees.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with respect to merit wageincreases with Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local No. 402, affiliated with the American Federationof Labor, as the exclusive representative of all its employees in theaforesaid appropriate unit;(b)Upon request, furnish to Amalgamated Meat Cutters andButcher Workmen of North America, Local No. 402, affiliated with 380DECISIONSOF NATIONALLABOR RELATIONS BOARDthe American Federation of Labor, full information with respect tomerit wage increases, including the number of such increases, theamount of such increases, and the standards employed in arriving atsuch increases;(c)Refrain from granting merit wage increases without priorconsultation with the Union;(d)Post at its plant at Chattanooga, Tennessee, copies of thenotice attached hereto, marked "Appendix A." Copies of said notice,to be furnished by the Regional Director for the Tenth Region, afterbeing duly signed by the respondent's representative, shall be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(e)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEES6Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will bargain collectively upon request with AmalgamatedMeat Cutters and Butcher Workmen of North America, LocalNo. 402, affiliated with the American Federation of Labor, as theexclusive representative of all the employees in the bargaining unitdescribed herein with respect to merit wage increases;We will, upon request, -furnish to the above-named union, fullinformation with respect to merit wage increases, including thenumber of such increases, the amounts of the increases, and thestandards employed in arriving at such increases; andWe will refrain from granting merit wage increases withoutprior consultation with the Union.The -bargaining unit is : all production workers, including truckdrivers and drivers' helpers, exclusive of clerical employees, salesmen,guards, and supervisory employees.J.H. ALLISON & COMPANY,Employer.By ------------------------------(Representative)(Title)Dated-------------------- J.H. ALLISON & COMPANY381This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any othermaterial.MR. GERARD D. REILLY, dissenting :I cannot agree with the majority that the respondent did on May 2,1945, and at all times thereafter, refuse to bargain with the Union inviolation of Section 8 (5) of the Act.On May 2, 1945, the respondent and the Union were parties to acontract, reached by collective bargaining, embodying agreements onwages, hours and other conditions of employment.The contract,however, contained no provision for merit increases or for a disclosureby the respondent of information concerning merit increases.The majority holds, contrary to the respondent, that merit increasesare a proper subject of collective bargaining.On this point I am infull accord with•ny colleagues.However, to my mind the'issue inthis case is the seasonableness of the Union's demand.The Union has enjoyed approximately 5 years of bargaining rela-tions with the respondent and the parties entered into a. new contracton January 7, 1946, which is now in effect.Respondent urges,interalia,that on May 2, 1945, the parties were not negotiating for a con-tract and that it was not incumbent upon respondent to discloseinformation concerning merit wage increases at that time. I believerespondent's position on this point is sound.The contract in forceon May 2, 1945, contained a minimum wage scale but was silent as tomaximumwages.Accordingly, it is my opinion, since the partieshad reached an agreement on wages to be paid for a definite period oftime, that the Act does not require an employer to furnish informationupon which it has based certain merit increases, not in violation of theprovisions of the existing contract, after only 4 months of the contractyear have elapsed.The majority decision professes not to determine this issue. Itseems to me, however, that, because the Trial Examiner predicated somuch of his conclusions upon a theory which I believe, for the reasonsI have stated, to be erroneous, the record in this case compels us topass upon it. I believe it is unwise, granting thatmaximum as wellas minimumwages are bargainable subjects, to hold that the respond-ent company refused to bargain in the negotiations for the new agree-ment.The findings of the Trial Examiner which are not 'in disputereveal that the respondent and the Union, as a result of these negotia-tions, reached an understanding which was embodiedin acollectiveagreement for an additional year.There is no obligation under Sec-tion 8 (5) for an employer to agree to anything." Consequently, itcannot be said that an employer failed in his duty under the Act when1Jones&Laughlin Steel Corporation,301 U S. 1, Hughes, J., at p. 45. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe "traded off" a demand on one issue for a substantial concession onanother.Had the parties reached an impasse, then we would havebeen confronted by quite another question.INTERMEDIATE REPORTMr. Thomas T. Purdom,for the Board. .Mr. Jack Chambliss,of Chattanooga, Tenn., for the Respondent.Mr. A. C. Allen,for the Union.STATEMENT OF THE CASEUpon a charge duly filed by Amalgamated Meat Cutters and Butcher WorkmenofNorth America, Local No. 402, affiliated with the American Federation ofLabor, herein called the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated December 10, 1945, against J. H. Allison and Company,herein called the respondent, alleging that the respondenthad engagedin, and wasengaging in unfair labor practices affecting commerce within the meaning, ofSection 8 (1) and (5), and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint accompaniedby notice of hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the respondent on or about May 2, 1945, and at all times thereafter, refusedto bargain collectively with the Union as the exclusive bargaining representativeof the respondent's employees within an appropriate bargaining unit, although amajority of the employees in such unit had designated and selected the Union astheir representative for the purposes of collective bargaining, thereby interferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed in Section 7 of the Act. The respondent thereafter filed its answer inwhich it admitted that the Union had been designated and selected as collectivebargainingrepresentative by a majority of the employees in an appropriate unitas described in the complaint, but denied that it had refused to bargain with theUnion or that it had engaged in any unfair labor practices.Pursuant to notice of postponement of hearing, a hearing was held on January21, 1946, at Chattanooga, Tennessee, before the undersigned, the Trial Examinerduly designated by the Chief Trial Examiner. The Board and the respondentwere represented at the hearing by counsel and the Union by an internationalrepresentative.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded allpartiesToward the close of the hearing, a motion of counsel for the Boardto conform the pleadings to the proof was granted without objection.At theclose of the hearing the respondent and the Board argued orally before theundersigned.Although advised of their opportunity to do so, none of the partiesfiled a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJ.H Allison & Company, a Tennessee corporation, maintains its principaloffice and place of business on Middle Street in the city of Chattanooga, County J.H. ALLISON & COMPANY383of Hamilton, and the State of Tennessee. It is engaged there in the purchaseand slaughter of livestock, including cattle and hogs, and in the manufacture,sale,and distribution of meat products and related products, such as offal,tankage, tallow, and hides. ^In the course of its business the respondent hascaused a substantial amount of materials to be purchased, delivered, and trans-ported in interstate commerce from and through the States of the United Statesother than the State of Tennessee to its plant in Chattanooga, Tennessee, and hascaused a substantial amount of the products manufactured, sold, and distributedby it as a part of its business to be supplied, delivered, and transported in inter-state commerce to and through the States of the United States other 'than theState of Tennessee from its plant in Chattanooga, Tennessee.At the hearing the respondent conceded that it was engaged in commerce withinthe meaning'of the Act and was subject to the jurisdiction of the Board.II.THE ORGANIZATION INVOLVEDJAmalgamated Meat Cutters and Butcher Workmen of North America, LocalNo. 402,affiliated with the American Federation of Labor, is a labor organization,admitting to membership employees of the respondent.III.THEUNFAIR LABOR PRACTICESA. The refusal to barge en1.The appropriate unit and representation by the Union of a majority therein_At'the hearing the respondent stipulated.that the Union had been designatedand selected by a majority of the employees in an appropriate `unit as allegedin the complaint, and that the Union was accordingly the exclusive representativeof the employees in said unitThe undersigned finds, in accordance with thisstipulation,thatall production workers, including truck drivers and drivers'helpers of the respondent employed at its plant in Chattanooga, Tennessee,exclusive of clerical employees, salesmen, guards and supervisory employees,constitute a unit ippropi iate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act The undersigned further finds, in accordancewith such stipulation, that on and at all times after January 1, 1945, the Unionwas the duly designated bargaining representative of a majority of the em-ployees in the aforesaid bargaining unit, and that, pursuant to the provisionsof Section 9 (a) of the Act, the Union was on January 1, 1945, and at all timesthereafter has been and is now the exclusive representative of all employees inthe aforesaid unit for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employment.2.The refusal to bargainThere are no contested material issues of fact in this proceeding.The soleissue arises from a difference between the respondent and the Union as to theinterpretation of the scope of the respondent's obligation to bargain collectivelyas required by Section 8 (5) of the Act.The respondent and the Union have enjoyed bargaining relations for approxi-mately 5 years.During this period they have incorporated the agreementsreached between them in written collective bargaining contractsOne such con-tract was in force at the time of the incident now urged as a refusal to bargain,and a subsequent contract dated January 7, 1946, was thereafter duly executed.This latter contract between the parties is now in force.These contracts pro-vide for recognition of the Union as exclusive bargaining representative, a form 384DECISIONSOF NATIONALLABOR RELATIONS BOARDof closed shop, and numerous other provisions with regard to hours of work,vacation pay, and other matters not material here.With regard to wage rates,the contracts provide only for minimum wage scales.Many of the employees,however, in accordance with their respective skills, were paid higher than theminimum rates.From time to time, the parties bargained concerning the actualwage rates to be paid to particular classifications of employees and came to oralagreements on this question.During the period of the war, these negotiationswere subject to the jurisdiction of the National War Labor Board, and on occa-sion the wage rates were fixed by that Board.Some time in 1944, the Union filed with the National War Labor Board arequest for a general wage increase of 14 cents per hour. In a directive orderdated March 28, 1945, the Regional War Labor Board for the area denied theUnion's request.Shortly after this directive order was received, the respondentgave to approximately 31 employees individual incrdases of from one to threecents an hour.'These increases were termed by the respondent as "merit" in-'creases.The union representative, upon hearing of these increases, asked therespondent on May 2, 1945, to furnish the Union with a list of the employeeswho had received the increases, and the amounts thereofHe stated at thetime that such information was necessary as a basis for further collective bar-gaining negotiations on wage rates.The respondent refused to furnish thisinformation.Subsequently, the respondent and the Union jointly filed with thewar Labor Board a Form 10 application which was thereafter approved. Thispermitted an increase in the rate ranges for various classifications of the re-spondent's employees.In accordance with the approval of this application, therespondent gave further increases to individual employees.Following its initialrequest for information with regard to these so-called merit increases, the Unionmade additional requests for that information but these requests were againrefused by the respondent.Lastly, in the negotiations leading to the executionof the present contract on January 7, 1946, the Union suggested that the con-tract contain a clause which would insure the Union's right to such informa-tion, but after some discussion the matter was dropped and the contract executedwithout such clause.The respondent stipulated at the hearing that it had granted these individualwage increases, and that it had, although requested by the Union, refused tofurnish to the Union information with regard to the number of increases grantedand the amount of such increases. Its contention was that this was not a matterfor collective bargaining and that accordingly, the Union was not entitled to thisinformation.The respondent argued that a distinction should be made betweenwhat it considered negotiated wage increases and these merit increases.Anegotiated wage increase, according to the respondent, was one that would bemade after being requested by the Union or an individual. In all such casesthe respondent insisted that it had and would recognize the Union as the ex-clusive representative of its employees.A merit increase, on the other hand,argued the respondent, was one which was given unilaterally without requestor discussion either with the Union, or the individual receiving the increase.According to James A. McCall, the respondent's vice president, it is "based onan individual's performance of his duties; one that is based on his regularity,his loyalty, his willingness to come out and maybe work when things get tight."These increases were given after a survey of production records and the indi-viduals learned about 'them for the first time when the increases appeared on1At the time of the hearing, there were approximately 110 employees in theappropriateunit. J.H. ALLISON & COMPANY385their pay checks.Summing up his position on these increases, McCall testifiedas follows :We feel that the granting of these individual merit increases is a matterthat is determined on the basis of an individual's performance, and that theUnion is not involved in that, as a negotiated increase ; that is, it isn'tcollective bargaining ; that the fact that it is based on merit removes it from'a bargaining and a negotiation, which indicates that it is something that isdiscussed and compromised, perhaps ; but we have felt that an individualmerit increase is a reward for increased production or skill . . .We thinkthat it is not the . . . proper function of the Union under our contract todiscuss individual merit increases 2It is evident that the respondent is attempting here to carve out from collectivebargaining negotiations one method of increasing wage rates and arrogating toitself sole jurisdiction over such subject matter.No such doctrine of exception-alism is justified by the provisions of the Act.The Act provides in unequivocalterms that the representative of the majority of the employees within an appro-priate unit must be recognized as the exclusive representative "for the purposesof collective bargaining in respect torates of pay, wages,hours of employment,or other conditions of employment."'Certainly` there is nothing in the languageof this provision which could lend justification to the respondent's argumentthat the Union should be recognized as the representative for most issues in-volving wage rates but not for this question of merit increases.The question ofrates of pay and wages goes to the heart of the subject matter of collective bar-gaining.The serious effect upon the prestige and status of the Union, were it tobe shut off from so major a portion of collective bargaining matters, was shownby the testimony at the hearing to the effect that wage increases to some employeesbut not to others produced resentment and unrest within the ranks of the Union.Nor is it any answer for the respondent to urge, as it does here, that the Unionmight have obtained this information from its own members. Since it is aproper subject for collective bargaining, it is the responsibility of the respondentto furnish this information and it cannot urge that the Union seek some otherrecourse which may under the circumstances prove impossible, or at leastinconvenient, and embarrassing.That the respondent recognized ^ this is shownby the testimony of its own vice president to the effect that he realized that someemployees might not desire to let the Union know they,had received an indi-vidual increase in wages.The respondent urges as further defenses that this practice of granting meritincreases has been a long standing practice never previously challenged by theUnion, and that, aside from this question of merit increases, its relationship withthe Union has at all times been satisfactory.The first ground is tantamountto an argument that the Union had waived its collective bargaining rights byoverlooking past violations.No such doctrine has been recognized at any time,either by the Board or the Courts."As to the second ground, it cannot be saidthat the respondent by complying freely and willingly with 7 or 8 tenths of theAct. or any other fraction of the Act, can thereby acquire for itself an immunityfrom the remaining obligations imposed by the Act.8This witness also testified that the respondent never issued any statement of policy tothe employees generally concerning these merit increases and the basis on which they weremade.' Italics supplied.'CfMcQuae-Norris Manufacturing Company v. N. L. R 73.,116 F. (2d) 748 (C.. C. A. 7),enf'g 21 N. L R B 709, cert. den 313 U. S. 565 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe problem presented in this case is by no means a novel one It has beenconsidered most fully in the decision of the Seventh Circuit inAluminum, Ore Co.v.N. L. R. B.'The Court there stated,...we do not believe that it was the intenet of Congress in this legis-lation that, in the collective bargaining prescribed, the union, as representativeof the employees, should be deprived of the pertinent facts constituting thewage history of its members . . it seems to go to the very root of thefacts upon which the merits were to be resolved. In determining what em-ployees should receive increases and in what amounts. it could have beenonly helpful to have before the bargainers the wage history of the variousemployees, including full- information as to the work done by the, respectiveemployees and as to their respective wages in the past, their respective in-creases from time to time and all other facts hearing upon what constituted,fair wages and fair increases . .From this refusal, we think the Boardwas justified in concluding that petitioner had failed to cooperate whole-heartedly in collective bargaining(At p 487 )A more general discussion, but also clearly applicable here. may be found inOrder ofRailroadTelegraphers v. Railway Express Agency/'where theSupremeCourt said:Collective bargaining was not defined by the statute which provided for it,but it generally has been considered to absorb and give statutory'approval tothe philosophy of bargaining as worked out in the labor movement in theUnited States.From the first the position of labor with reference to thewage structure of an industry has been much like that of the carriers aboutrate structures.It has insisted that exceptional situations often have animportance to the whole because they introduce competitions and discrimi-nations that are upsetting to the entire structure.Hence effective collective bargaining has been ,generally conceded to includethe right of the representatives of the unitto beconsulted and to bargainabout the exceptionalas well asthe routine rates, i ules, and working con-ditions.(At pp. 346-7.)[Italics supplied.]It is accordingly clear, from these and other authorities, that the argumentshere advanced by the respondent are without merit' The obligation to bargaincollectively under the Act includes within its scope all matters relating to wagerates or increases in wage rates, whatever the nature of these increases nightbe, and no authority exists for the respondent's attempt to erect a distinctionbetween certain types of wage rates subject to collective bargaining and otherswhichremain anindividual management prerogative.It further appears that at the time of the execution of the present contract,the Union requested that the contract contain a clause which would insure theright of the'Union to be consulted with regard to such merit increases or anyother "changes in wages, or material changes in working conditions so that we[theUnion]might be able to bargain with them the respondent] on suchchanges."The respondent refused to agree to the insertion of such a clause.Whether or not a contract contains such a clause, the Act itself imposes uponan employer the obligation to consult with the duly designated bargaining repre-5 131 F. (2d) 485(C C A 7),affirmingMatter of Aluminum Ore Company,39 N L R B1286.0321 U. S 342For a fuller discussion of the obligation imposed upon employers to bargain collectively,and the scope of collective bargaining as interpreted by the Supreme Court and the CircuitCourts of Appeals,seeWeyand,Majority Rule in Collective Bargaining,45Columbla'LawReview, 556,especially the discussion at pp 571-4. J.H. ALLISON & COMPANY-387sentative prior to making changes in wage rates or working conditions! But,here, the respondent refused to recognize this obligation. Its denial, throughoutits entire negotiations with the Union that such an obligation existed and itscontinued insistence that this problem of merit increases as a matter solelywithin the discretion of the respondent, to be resolved solely by it and it alone,constituted a refusal to bargain, and the undersigned so finds.For the above reasons, the undersigned finds that the respondent on May 2,1945, and at all times thereafter, refused to bargain collectively with the Unionas the exclusive representative of its employees in an appropriate unit and hasthereby interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act1V.THE EFFECTOF, THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in Section111, above, occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow'of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in unfair laborpractices, it will be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.It0has been found that the respondent has refused -to bargain with the Unionby its insistence, despite the Union's request to be consulted on this subject, thatthe subject of merit increases was not a matter for collective bargaining andone in which it could-act completely unilaterally without consulting with theUnion.It is accordingly necessary, in order to effectuate the policies of the Actto require the respondent to refrain in the future from granting any merit in-creases unilaterally without prior consultation with the Union, and the under-signed will so recommend.Because of the basis of the respondent's refusal to bargain as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondent's conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom commission of any other unfair labor practices.Nevertheless, in order toeffectuate the policies of the Act, the undersigned will recommend that the re-spondent cease and desist from the unfair labor practices found and from inany manner interfering with the efforts of the Union to bargain collectivelywith it.'Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, LocalNo 402, affiliated with the American Federation of Labor, is a labor organiza-tion within the meaning of Section 2 (5) of the Act.8Sanger MfgCo. v. N.L. R. B ,119 F. (2d) 131, 136 (C C. A 7), cert. den. 313 U S.595B See N.L. R. B.v. Express Publishing Company,312U. S. 426.712344-47-vol. 70-26 388DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All production workers, including truck drivers and drivers' helpers ofthe respondent employed at its plant in Chattanooga, Tennessee, exclusive ofclerical employees, salesmen, guards, and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.-3.Amalgamated Meat Cutters and Butcher Workmen of North America, LocalNo. 402, affiliated with the American Federation of Labor, was on January 1,1945, and at all times thereafter has been, and is now, the exclusive represent-ative of all employees in the aforesaid unit for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.4.By refusing on May 2, 1945, and at all times thereafter, to bargain collec-tively with Amalgamated Meat Cutters and Butcher Workmen of North America,Local No. 402, affiliated with the American Federation of Labor, as the exclusiverepresentative of all its employees in the aforesaid appropriate unit, the re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (5) of the Act.-5.By said acts, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, andthereby engaged in and is engaging in unfair labor practices within the meaningof Section8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conciusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,J.H. Allison & Company, Chattanooga, Tennessee, and its officers,agents, suc-cessors, and assigns shall:1.Cease anddesist from :(a)Refusing to bargain collectively with respect to merit increases withAmalgamated Meat Cutters and Butcher Workmen of North American, LocalNo. 402, affiliated with the American Federation of Labor, as the exclusive repre-sentative of all production workers, including truck drivers and drivers' helpersemployed at the respondent's plant at Chattanooga, Tennessee, exclusive of clef icalemployees,salesmen,guards, and supervisory employees ;-(b)Giving merit increases unilaterally without prior consultation with Amalga-mated Meat Cutters and Butcher Workmen of North America, Local No. 402,affiliated with the American Federation of Labor;(c) In any manner interfering with the efforts of the Amalgamated MeatCutters and Butcher Workmen of North America, Local No. 402, affiliated with theAmerican Federation of Labor, to bargain collectively with it;2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Act :(a)Upon request, bargain collectively with respecttomerit increases withAmalgamated Meat Cutters and Butcher Workmen of North America, Local No.402, affiliated with the American Federation of Labor, as the exclusiverepresenta-tive of all its employees in the aforesaid appropriate unit ;(b)Furnish to Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 402, affiliated with the American Federation of Labor, fullinformation with regard to inerit'increases, including the number of such in-creases, the amount of such increases, and the standards employedin arrivingn t such increases ; J.H. ALLISON& COMPANY389(c)Consult with Amalgam ated'Meat Cutters and Butcher Workmen of NorthAmerica, Local No. 402, affiliated with the American Federation of Labor, priorto giving merit wage increases ;(d)Post at its plant at Chattanooga, Tennessee, copies of the notice attachedto the Intermediate Report herein marked "Appendix A."Copies of said noticeto be furnished by the Regional Director for the Tenth Region shall, after beingduly signed by _ the respondent's representative, be posted by the respondentimmediately upon receipt thereof, and maintained by it for sixty (60) consecu-tive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or covered by anyother material ;(e)File with the Regional Director for the Tenth Region on or before ten(10) (lays from the date of the receipt of this Intermediate Report, a report inN\ riting setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transfer-rung the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C, an original and four copies of astatement in writing setting forth such exceptions to the Intermediate Report orto any other part of the record or proceeding (including rulings upon all motionsor objections) as lie relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of ex-ceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should anyparty desire permission to argue orally before the Board, request therefor mustbe made in writing to the Board within ten (10) days from the date of the ordertransferring the case to the Board.DAVIDREIN,Ti cal Examiner.Dated February 8, 1946APPENDIX ANoTiCE TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, we hereby notify all employees that:We will bargain collectively upon request with AmalgamatedMeatCuttersand Butcher Workmen of North America,Local No. 402, affiliated with theAmerican Federation of Labor, as the exclusive representative of all theemployees in the bargaining unit described herein with respect to meritincreases and 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe will furnish to the above-named union, full information with regardtomerit increases, including the number of such increases, the amountsof the increases, and the standards employed in arriving at such increases,andWe will not in the future grant merit increases without prior consultationwith the above-named union.We will not in any manner interfere with the efforts of the above-namedunion to bargain with us.The bargaining unit is : all production workers, including truck driversand drivers' helpers, exclusive of clerical employees, salesmen, guards, andsupervisory employees.J.H. ALLISON AND COMPANY,Employer.By ------------------- -----------(Representative)(Title)Dated -----------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.